Citation Nr: 1008271	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-38 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for myofascial 
pain syndrome of the right upper trapezius/rhomboid. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from November 2002 to November 2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).  In that rating decision, the RO 
granted service connection for myofascial pain syndrome of 
the right upper trapezius/rhomboid and assigned a 
noncompensable rating, effective from November 5, 2006. 


FINDINGS OF FACT

The Veteran's right shoulder (dominant) disability is 
manifested by constant low level pain, muscle spasm, and 
tenderness; it allows for full range of cervical spine motion 
and causes no limitation of right arm motion above the 
shoulder level; the preponderance of the evidence is against 
a finding of more than slight injury to Muscle Group I.  


CONCLUSION OF LAW

The criteria for an initial compensable rating or myofascial 
pain syndrome of the right upper trapezius/rhomboid have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.56, 4.71a, 4.73, Diagnostic Codes 5201, 
5237, 5301, 5302 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for myofascial pain syndrome of the right upper 
trapezius/rhomboid.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) and the Court of 
Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 
(2007).  No additional discussion of the duty to notify is 
therefore required.

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims. 38 U.S.C.A. § 5103A. VA obtained the 
Veteran's service medical records.  Although the record 
indicates that the Veteran has additional VA treatment 
records that have not yet been associated with the claims 
folder, the Board finds that it may proceed with adjudication 
of the claim without prejudice to the Veteran since a summary 
of these treatment records are contained in the July 2007 VA 
examination report.  The Board finds that it has sufficient 
medical evidence to adjudicate the Veteran's claims. 

As noted above, VA provided the Veteran with compensation 
examination in July 2007.  In that examination report, the 
examiner noted the Veteran's medical history, identified the 
nature of the condition, and evaluated the severity of the 
disability. 

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Increased Initial Disability Rating

The Veteran seeks an initial compensable disability rating 
for his or myofascial pain syndrome of the right upper 
trapezius/rhomboid (right shoulder disability).  

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  
The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56.  The criteria consist of 
the type of injury, the history and complaints, and the 
objective findings.  For VA purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  The remainder of the provisions of C.F.R. § 4.56 
pertain to gunshot or shell fragment wounds and are not 
relevant to the disability at issue here.

The provisions of 38 C.F.R. § 4.73, Diagnostic Code 5301, 
provide that the function of muscle group I is to elevate the 
arm above shoulder level, and to allow upward rotation of the 
scapula.  This group acts with the extrinsic shoulder girdle 
muscles, that is, the trapezius, levator scapulae, and the 
serratus magnus.  For the dominant arm, noncompensable is 
assigned for slight impairment, a 10 percent is assigned for 
moderate impairment, a 30 percent is assigned for moderately 
severe impairment, and a 40 percent ratings is assigned for 
severe impairment. 

Diagnostic Code 5302 pertains to muscle group II, which 
relates to the damage of the extrinsic muscles of the 
shoulder girdle: pectoralis major, latissimus dorsi and teres 
major, pectoralis minor, and rhomboid.  The function of this 
muscle group is to depress the arm from vertical overhead to 
hanging at side, and to allow downward rotation of scapula.  
The disability ratings for slight, moderate, moderately 
severe, and severe disabilities of the dominant shoulder are 
noncompensable, 10, 20, and 30, respectively.  38 C.F.R. § 
4.73.

The Board notes that it cannot assign separate ratings under 
separate Diagnostic Codes that would violate the VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14; see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The wording in 
Diagnostic Codes 5301 and 5302 expressly indicates the rating 
contemplates motion of arm, to include rotation.  For 
compensable muscle group injuries that are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.  In this 
case, the muscle groups at issue act upon the same joint.


Pursuant to the provisions of 38 C.F.R. § 4.71a, the 
Veteran's right shoulder disability may also be rated based 
on limitation of motion of the right arm and on limitation of 
motion of the cervical spine.  In evaluating under these 
rating criteria, the Board must also consider a veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability rating for a 
disability using the limitation of motion diagnostic codes.  
38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 
10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Limitation of motion of the major shoulder is rated as 20 
percent disabling if the arm can be raised only to shoulder 
level, as 30 percent disabling if it can be raised only to 
half-way between the side and the shoulder, and as 40 percent 
disabling if it cannot be raised higher than 25 degrees from 
his side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Disabilities of the spine are evaluated under the general 
rating formula for diseases and injuries of the spine under 
Diagnostic Codes 5235 to 5243.  This General Rating Formula 
assigns disability ratings with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease.  Under this formula, a 10 percent disability 
rating is assigned when there is forward flexion cervical 
spine greater than 30 degrees but not greater than 40 
degrees, or with a combined range of motion greater than 170 
degrees but not greater than 335 degrees, or for evidence of 
muscle spasms, guarding, or localized tenderness not 
resulting from abnormal gait or abnormal spinal contour.  
Higher evaluations are warranted for more severe 
symptomatology.  38 C.F.R. § 4.71a. 

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  Id. 

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran's disability due to a right 
shoulder injury has been assigned a noncompensable evaluation 
under Diagnostic Code 5301 for injuries to muscle group I.  
The Veteran asserts that his symptomatology is more severe 
than is reflected by a noncompensable rating.  He has stated 
that the constant pain in his right shoulder affects his 
ability to perform his full-time academic studies. 

A review of the Veteran's service treatment records shows he 
complained of right shoulder pain multiple times during 
service.  These treatment records note the Veteran reported 
experiencing pain in his right shoulder (dominant) from 
loading bombs onto jet aircrafts.  He was treated with 
ibuprofen.  There is no record of any hospitalizations for 
his right shoulder injury. 

The post-service medical evidence of record comes from the 
report of the July 2007 VA examination.  In that examination 
report, the examiner recorded the Veteran's medical history.  
It was noted that the Veteran reported he developed chronic 
muscular pain in his right shoulder blade from the repetitive 
action of using his right arm to lift bombs into jet 
aircrafts.  The examiner noted that since service the Veteran 
has been treated at VA for right shoulder muscle pain first 
by a chiropractor and then through the pain management 
clinic.  These treatment records showed that the Veteran 
complained of a constant right shoulder pain that travels up 
his neck but does not reach his head. He reported that he has 
occasional muscle spasms in his right shoulder, but he was 
observed to have full range of motion in the right upper 
extremity muscles.  It was noted that the Veteran reported 
increased pain when he has weight in right arm or lifts right 
arm over his right shoulder.  

The July 2007 examiner noted that at the time of the 
examination, the Veteran complained of low level throbbing 
pain and stiffness between his right shoulder and neck, and 
weakness on the right side of his neck.  The Veteran reported 
that he experienced flare-ups of symptoms with prolonged 
pressure on his right shoulder. He also reported that the 
discomfort in his right shoulder is a "little worse" since 
its onset in service.  On physical examination, the examiner 
observed that the Veteran had a normal gait and normal spine 
curvature, and there was evidence of pain between the right 
shoulder and neck with pressure over the right posterior 
shoulder.  Range of motion for the cervical spine was zero to 
45 degrees on forward flexion, on extension, and on left and 
right lateral flexion, and was zero to 80 degrees on left and 
right lateral rotation.  There was no report of pain with 
range of motion or evidence of painful motion, spasm, 
weakness, tenderness, or other abnormalities.   There was no 
evidence of additional limitation of motion following 
repetitive use or during flare-ups.  The Veteran denied any 
incapacitating episodes due to his right shoulder disability.  
The x-ray findings revealed normal cervical spine.  The 
examiner diagnosed the Veteran with myofascial pain syndrome 
of the right upper trapezius and rhombius muscles.  The 
examiner found that the Veteran's disability caused minimal 
functional impairment. 

Based on a review of the evidence, the Board finds that the 
criteria for an initial compensable disability rating for the 
Veteran's right shoulder disability has not been met under 
any applicable criteria for rating that condition.  

A review of the record reveals that the right shoulder injury 
was due to the repetitive motion of loading bombs onto jet 
aircrafts; it was not due to a gunshot or shell fragment 
wound.  There is indication of treatment for the disorder, 
but not hospitalization.  The post-service medical evidence 
shows that the Veteran right shoulder (dominant) disability 
is manifested by constant low level pain, muscle spasm, and 
tenderness.  Additionally, there is evidence of full range of 
cervical spine motion and full range of motion in the right 
upper extremity.  The Veteran reported some increase in 
symptomatology during flare-ups, but on physical examination 
there was no objective evidence of pain, fatigue, weakness, 
or lack of endurance following repetitive use or during 
flare-ups.  The VA examiner found that the Veteran's 
disability caused him minimal functional impairment.  This 
symptomatology is not more than sight and does not warrant a 
compensable evaluation under Diagnostic Codes 5301 or 5302.  
See 38 C.F.R. § 4.73.  The medical evidence does not support 
a conclusion of more than a slight injury to muscle groups I 
and II. 

Alternatively, the medical evidence of record does not 
support a compensable rating for limitation of motion of the 
right arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  In 
order to qualify for a compensable rating under Diagnostic 
Code 5201, the evidence must indicate that the Veteran cannot 
raise his right arm to shoulder level.  The evidence shows 
that the Veteran has increased pain when he lifts right arm 
over his right shoulder, but there was no objective findings 
that showed the Veteran could not raise his right arm above 
his shoulder.  Even when considering the DeLuca factors, that 
the Veteran reports he experiences pain upon raising his 
right arm above shoulder level, the VA examiner found that 
the Veteran's disability only caused minimal impairment.  
There is no evidence of additional disability due to 
weakness, fatigue, or incoordination.  Therefore, a 
compensable rating under Diagnostic Code 5201 is not 
warranted.  See 38 C.F.R. § 4.71a.  

Additionally, the Veteran's right shoulder disability does 
not meet the criteria for a compensable evaluation under 
Diagnostic Code 5237 for limitation of motion of the cervical 
spine.  The July 2007 VA examination report shows that the 
Veteran has full range of motion of the cervical.  There was 
no evidence of limited forward flexion and the Veteran had a 
combined rating well above the minimum requirement for a 
compensable rating.  The Veteran reported he did not have any 
painful motion in the cervical spine and there was no 
evidence of additional disability due to weakness, fatigue, 
or incoordination, or due to neurologic or other dysfunction.  
As such, a compensable disability rating under the Rating 
Schedule for the Spine is not warranted.  Schedule 38 C.F.R. 
§ 4.71a.  

In view of the foregoing, the Board finds that the Veteran's 
myofascial pain syndrome of the right upper trapezius and 
rhombius does not meet the criteria for an initial 
compensable rating.  The evidence of record shows the 
Veteran's disability is not characterized by more than a 
slight impairment and he has full range of cervical spine.  
Although the Veteran reports increased pain when he brings 
his right arm above his shoulder, there is no objective 
finding for any limitation of right arm motion above the 
shoulder level.  The preponderance of the evidence is against 
the claim for an initial compensable rating; the benefit of 
the doubt doctrine is not applicable to this appeal.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the application of extra-
schedular rating in this case under 38 C.F.R. § 3.321(b)(1).  
The Veteran asserts that his right shoulder disability 
affects his ability to perform his academic studies and 
prevents him from participating in some recreational 
activities.  Although Veteran's disability causes him some 
functional impairment, the evidence of records does not show 
the right shoulder disability has resulted in marked 
interference with Veteran's earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or that it has necessitated frequent periods of 
hospitalization.  The Board therefore finds that the 
impairment resulting from the Veteran's right shoulder 
disability is appropriately compensated by the currently 
assigned schedular ratings.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

Finally, the Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the 
period of this appeal, therefore, "staged" ratings are not 
warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  In 
the VA examination report, the examiner noted that the 
Veteran reported only a slight increase in right shoulder 
discomfort since its onset.  As discussed above, the medical 
evidence of record does not indicate that the Veteran's 
symptomatology has worsened to warrant a compensable rating 
at any point during this period.  Should the Veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.


ORDER

Entitlement to an initial compensable rating for myofascial 
pain syndrome of the right upper trapezius and rhombius is 
denied. 




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


